DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “placing, in said cavity, at least one said part made of ceramic material suitable for absorbing microwaves at the frequency Vo and at a temperature T higher than or equal to 700 deg. C” is indefinite because it is unclear whether the part is placed in the cavity at a temperature of higher than 700 deg. C or the part is heated higher than 700 deg. C after it is placed in the cavity.
In claim 1, the phrase “at least one first susceptor the dimensions, the material, and the arrangement” is indefinite because the terms “the dimensions”, “the material”, and “the arrangement” all lack antecedent basis in the claims.
In claim 1, the phrase “the generatrices” lack antecedent basis in the claims.
Throughout claim 1-17, the phrases, “a said solid” and “a said cavity” are indefinite because it is unclear what they refer to.
In claim 4, the phrase “a least one” is indefinite in scope.
In claim 6, the phrase “said ceramic part” is indefinite as to whether it refers to said part made of ceramic material as recited in claim 1.
In claim 8, the phrase “comprising a step consisting” is indefinite in scope because it recites two different transitional phrases.
In claim 8, the phrase “said one or more first susceptors” is indefinite as to whether it refers to the at least one first susceptor recited in claim 1.
In claim 8, the phrase “said one or more parts made of ceramic material” is indefinite as to whether it refers to the at least one part made of ceramic material recited in claim 1.
In claim 10, the term “said arrangement” lacks antecedent basis in the claims.
In claim 10, the phrase “wherein the dimensions, the material, and the arrangement” is indefinite because the terms “the dimensions”, “the material”, and “the arrangement” all lack antecedent basis in the claims.
In claim 12, the phrase “the generatrices” lack antecedent basis in the claims.
In claim 14, the phrase “the material” lacks antecedent basis in the claims.
In claim 14, the feature “refractory and semiconductor oxide of a transition metal” is unclear whether the material must be refractory or semiconducting or both.
In claim 16, the phrase “wherein the dimensions, the material, and the arrangement” is indefinite because the terms “the dimensions”, “the material”, and “the arrangement” all lack antecedent basis in the claims.
In claim 17, the phrase “the maximum size D” lacks antecedent basis in the claims.
In claim 17, the phrase “the ratio between” lacks antecedent basis in the claims.
In claim 17, the phrase “is comprised between” is indefinite in scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuguet “Effects of the susceptor dielectric properties on the microwave sintering of alumina” in view of Cretegny US 2010/0193574.
Regarding claims 1, 3, 5-6, 8-12, and 14-17, Heuguet teaches a process of heating a solid part is a microwave cavity (Fig. 1). The solid part may be made of alumina and includes a susceptors such as SiC and or Y-ZrO2 that may capture the infrared radiation during heating (Experimental Results). The heating may occur at a temperature ranging from 1300 to 1500 deg. C (Experimental Results). The microwave apparatus is configured to place the ceramic part parallel to the E-field direction so the heating is performed a maximum of the electric field (Microwave Set-Up).
Heuguet teaches that the frequency of the microwave is 2.45 GHz (Experimental Results). Heuguet does not expressly state that the frequency of the microwave is 900 MHZ to 1GHz.
Cretegny teaches an analogous process of microwaving a ceramic material wherein the frequency of the microwave may be 2.45 GHz or 915 MHz (Paragraph [0036]). Cretegny teaches that a benefit of using lower frequency is beneficial for processing larger components (Paragraph [0036]).
At the time of invention, it would have been obvious to use a frequency of 915 Mhz in the process of Heuguet in view of Cretegny. The suggestion of motivation for doing so would to provide a frequency that is beneficial of processing larger components (Paragraph [0036]).
Regarding claims 2, and 7, the alumina heated by the process is densified by the heating process (Experimental Results).
Regarding claim 4 and 13, the heated part may be in the form of a cylinder (Page 3729, col. 1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731